DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species IV (Fig9-12) in the reply filed on 04/05/2022 is acknowledged.  The traversal is on the ground(s) that Species V is essentially a variation of Species IV.  This is found persuasive. Species V (Fig 13) will be included in the species election.  All claims 1-20 will be examined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7,12,14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. US 4567660. 

Regarding claim 1, Sakata discloses an apparatus, comprising: a housing (21a); female threads (where 51 is inserted into 41) recessed into a bottom end (41 is considered a bottom end of housing) of the housing; a through-slot (41,42) oriented transverse to a longitudinal (along axis of 21a) extent of the housing; and an adjustment mechanism (23+32+25+26) configured such that adjustment of the adjustment mechanism adjusts an amount of occlusion of the through-slot. (fig1-4)

Regarding claim 2, Sakata discloses the apparatus of claim 1, wherein the adjustment mechanism comprises a splined spindle (25,32) comprising a spline (25; NOTE: Spline is defined by Merriam Webster online as a “a key that is fixed to one of two connected mechanical parts and fits into a keyway in the other” therefore, 25 is the key that fits into 23) that advances the adjustment mechanism along the longitudinal extent of the housing when the splined spindle is rotated, wherein advancement along the longitudinal extent adjusts the amount of occlusion. (fig1-4)

Regarding claim 3, Sakata discloses the apparatus of claim 2, wherein the adjustment mechanism comprises a spindle recess (26) that opens at a top end (opens toward the top, see fig2) of the housing, wherein the splined spindle is disposed in the spindle recess. (fig1-4)

Regarding claim 4, Sakata discloses the apparatus of claim 1, wherein the adjustment mechanism further comprises: a spindle recess (26) disposed at a top end of the housing; and a splined spindle (25,32) that cooperates with the spindle recess so rotation of the splined spindle moves the splined spindle along the longitudinal extent, thereby adjusting a distance the splined spindle protrudes into the through slot. (fig1-4)

Regarding claim 5, Sakata discloses the apparatus of claim 2, further comprising a detent assembly (threads of 25) configured to hold the splined spindle in a detented position. (fig1-4)

Regarding claim 7, Sakata discloses the apparatus of claim 2, further comprising a detent assembly (threads of 25) configured to hold the splined spindle in plural detented positions and comprising: plural detents (each thread of 25) arranged at different circumferential positions on the splined spindle; and a biased element (55) in the housing that is urged toward (urged toward 32 of splined spindle) the splined spindle and which engages whichever detent of the plural detents is rotated into position in front of the biased element as the splined spindle is rotated. (fig1-4) 

Regarding claim 12, Sakata discloses the apparatus of claim 2, wherein the adjustment mechanism comprises a maximum occlusion stop (top surface of 41) on the splined spindle that prevents rotation of the splined spindle beyond a maximum amount of occlusion of the through-slot, and a minimum occlusion stop (top surface of 23) on the splined spindle that prevents rotation of the splined spindle beyond a minimum amount of occlusion of the through-slot. (fig1-4)

Regarding claim 14, Sakata discloses the apparatus, comprising: a housing(21a); female threads (where 51 is inserted in 41) recessed into a bottom end ((41 is considered bottom end of housing) of the housing; a splined spindle (25+32) configured to rotate in a splined spindle recess (26) disposed at a top (a top, but not extreme top of housing – see fig1-4) of the housing, and a through-slot (45,42) disposed between the female threads and the splined spindle recess and oriented transverse to a longitudinal (along 21a) extent of the housing; wherein rotation of the splined spindle adjusts an amount of occlusion of the through-slot. (fig1-4)

Regarding claim 15, Sakata discloses the apparatus of claim 14, wherein the splined spindle recess opens into the through-slot (see fig1-4), and wherein the splined spindle protrudes into and thereby occludes the through-slot by an amount determined by a rotational position of the splined spindle. (fig1-4)

Regarding claim 16, Sakata discloses the apparatus of claim 14, wherein the splined spindle comprises a spline (25) that advances the splined spindle along the longitudinal extent of the housing when the splined spindle is rotated, wherein advancement along the splined spindle adjusts the amount of occlusion. (fig1-4)

Regarding claim 17, Sakata discloses the apparatus of claim 14, further comprising: plural detents (threads of 25) arranged at different circumferential positions on the splined spindle; and a biased element (55) that is urged toward the splined spindle (urged towards 32) and which engages whichever detent of the plural detents is rotated into position in front of the biased element as the splined spindle is rotated. (fig1-4)


Allowable Subject Matter
Claims 6, 8-11, 13,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 6, Sakata does not teach the biased element is urged into the detent. Examiner maintains that the biased element is engaged with the detent, however, it is not urged into it as the biased element is not urged in a horizontal direction but a vertical direction. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
	Regarding claim 8, Sakata does not discloses the detents arranged in a helix as well as match the pitch of the spline. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
	Regarding claim 13, Sakata does not teach that the stud (51) abuts the minimum occlusion stop when the splined spindle reaches the minimum amount of occlusion. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
	Regarding claims 11 and 18, Sakata does not teach an additional resilient element. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to apparatus with adjustment mechanisms.
	PTO892 lists related but not relied upon prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675